IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46108

STATE OF IDAHO,                                 )
                                                )   Filed: December 24, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
JOSE LUIS BARONA-HERNANDEZ,                     )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Judgment of conviction and sentence and order denying Idaho Criminal Rule 35
       motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Jose Luis Barona-Hernandez pleaded guilty to possession of a controlled substance with
intent to deliver. I.C. § 37-2732(a)(1)(A). The district court sentenced Barona-Hernandez to a
unified fifteen-year sentence, with three years determinate. Barona-Hernandez filed an I.C.R 35
motion, which the district court denied. Barona-Hernandez appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103

                                                1
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Barona-Hernandez’s
I.C.R. 35 motion. A motion for reduction of sentence under I.C.R. 35 is essentially a plea for
leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319,
144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Barona-Hernandez’s I.C.R. 35 motion, we
conclude no abuse of discretion has been shown.
        Therefore, Barona-Hernandez’s judgment of conviction and sentence, and the district
court’s order denying Barona-Hernandez’s I.C.R. 35 motion, are affirmed.




                                                     2